Citation Nr: 0931213	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to 
November 1945.  He is noted to have served in Normandy, 
Northern France, the Rhineland and Central Europe for the 
period from August 1942 to October 1945.  He died in April 
2005.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO.  

Although the RO readjudicated and denied the claim of service 
connection for the cause of the Veteran's death in August 
2007 (see March 2007 rating decision and August 2007 
Statement of the Case (SOC)) on the merits, the submission of 
new and material evidence to reopen a previously denied claim 
is a jurisdictional prerequisite to reexamination of the 
claim by the Board.  

Thus, the Board must make this jurisdictional determination 
prior to undertaking a de novo review of the underlying 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The appellant's claim of service connection for the cause 
of the Veteran's death was most recently denied by a June 
2005 decision of the RO, a timely appeal was not thereafter 
initiated.  

2.  The additional evidence received since the June 2005 RO 
determination is new in that it relates to previously 
unestablished facts necessary to substantiate the claim and 
includes information which raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran is shown to have died in April 2005 as the 
result of dementia, probable mixed type.  

4.  At the time of the Veteran's death, service connection 
had been established for the residuals of a fracture of the 
right little finger, evaluated at a no percent rate.  

5.  The Veteran is not shown to have manifested complaints or 
findings of dementia including any related brain injury or 
trauma during his extensive service in World War II or for 
many years thereafter.  

6.  The Veteran's death is shown to have been the result of 
or due to complications from dementia caused by Alzheimer's 
disease.  

7.  A service-connected disability is not shown to have been 
the primary cause of the Veteran's death or to have played a 
significant contributory role in producing or accelerating 
his demise.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

2.  The Veteran's fatal dementia was not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any underlying chronic disease process be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312(a) (2008).  

3.  A service-connected disability did not cause or 
materially or substantially contribute in producing or 
accelerating the Veteran's demise.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.312(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken hereinbelow regarding the appellant's application to 
reopen her claim, the Board finds that further discussion of 
VCAA is not required at this point.  


Factual Background
 
Initially, it pertinent to note that the Veteran's service 
treatment record is not available for review in connection 
with the current appeal.  A November 1998 response from the 
National Personnel Records Center (NPRC) noted that his 
records were destroyed by fire.  Thus, the appellant's claim 
must be reviewed of the basis of the evidence that is of 
record.  

Significantly, on file are two Surgeon-General Office (SGO) 
records.  These reflect without detail that the Veteran was 
rendered medical attention of some form for a "concussion" 
during service in November 1942 and that his admission time 
extended for a "period of 43 to 45 days."  

The other medical evidence includes documents that begin with 
private hospital discharge summary information dated in June 
and July 1996 showing that the Veteran had been seen for 
symptoms of progressive confusion.  A final diagnosis of 
alteration in mental status-etiology unclear, was provided.  

A May 1997 private outpatient medical record shows that the 
Veteran was reassessed for his dementia disorder.  

An August 2002 private medical record indicates that the 
Veteran's dementia was worsening at that time.  

A September 2003 VA outpatient treatment record notes that 
the Veteran had dementia, described as moderate to advanced.  
It was observed that this condition had probably started at 
least 5 to 6 years ago.  

A June 2004 private medical record shows that the Veteran was 
evaluated for what the treating physician thought was 
Alzheimer's dementia.  

The Veteran died in April 2005.  The certificate of death 
listed the immediate cause of death as dementia, probable 
mixed type.  

At the time of his death, the Veteran had been granted 
service connection for a fracture of the right little finger, 
rated at a noncompensable level.  

The appellant submitted to VA her cause of death claim in 
April 2005.  See VA Form 21-534.  

A June 2005 RO letter informed the appellant that her claim 
was denied because there was no evidence that the Veteran's 
death was related to his military service.  The appellant did 
not file a timely appeal from this decision.  
 
The appellant petitioned to reopen her claim in November 
2006.   With this, she provided duplicative copies of the 
records received from SGO.  

She asserts that her husband's dementia, which caused his 
death, was the result of the concussion sustained by the 
Veteran while in service.  She notes that he was treated for 
an extended period of time following the injury.  

The appellant informed VA in November 2006 that, while 
hospitalized, the Veteran reported passing out when he moved.  
On one occasion, he reported not waking up for a period of 2 
to 3 days.  She added that her research had shown that a 
prior concussion could cause dementia.  The appellant added 
that the Veteran had experienced dementia for a period of 6 
years prior to his death.  

A VA medical opinion was obtained in March 2007.  The 
physician noted that the claims file had been reviewed and 
that the Veteran was shown to have sustained a "head 
injury" in 1942 and apparently was returned to full duty as 
he was not discharged until 1945.  It was noted that there 
was no available evidence to show any permanent residuals or 
chronic disability resulting from the concussion.  

The reviewing physician observed that the Veteran was 
diagnosed with dementia of the Alzheimer's variety in the 
early part of this decade and opined that, after careful 
review of all the medical evidence, the dementia was 
unrelated to and not caused by or the result of the in-
service mild concussion from which he fully recovered.  
Rather, opined the physician, the Veteran's Alzheimer's 
dementia was related to the degenerative aging process.  


Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant is claiming service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  

This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  Here, no autopsy was 
performed.  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999).  The Board is mindful that it cannot 
make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).  

As pertinent to this case, the law provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  
 
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
 Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.  


Analysis

As noted, the appellant's claim of service connection for the 
cause of the Veteran's death was denied in a June 2005 RO 
decision.  The appellant was notified of the decision and 
apprised of her appellate rights, but did not timely appeal.  

In November 2006, the appellant applied to reopen her claim 
and submitted a copy of an SGO document that was previously 
on file, but was not addressed by the RO in the rating 
decision denying the appellant's claim for death benefits.  

In this regard, other submitted evidence includes the 
November 2007 handwritten statement of the appellant wherein 
she informed VA of information told to her by the Veteran 
about his in-service hospital stay following his incurring 
the concussion.  Reportedly, while hospitalized, the Veteran 
passed out when he moved and did not wake up on one occasion 
for a period of 2 to 3 days.  She also related that her 
research had indicated that a prior concussion could cause 
dementia.  

Given that this represents previously unconsidered 
information that tends to support the appellant's position, 
the Board finds that the added evidence is new and material 
for the purpose of reopening the claim.  38 C.F.R. § 3.156.  
Accordingly, the Board may now proceed to address the merits 
of the claim of service connection for the cause of the 
Veteran's death.  

As mentioned, the Veteran now is shown to have incurred a 
mild concussion while on active duty.  

In March 2007, however, a VA physician, after reviewing the 
claims file (which included all of the medical evidence) 
opined that the Veteran's dementia was unrelated to and not 
caused by or the result of the in-service mild concussion 
from which he fully recovered.  Rather, the physician opined 
that the Veteran's Alzheimer's dementia was related to the 
degenerative aging process.  

On this record, the Veteran is not shown to have manifested 
findings of dementia until many years after service while 
undergoing treatment for Alzheimer's disease.  Moreover, the 
only medical opinion of record is against the claim in 
concluding that the progressive dementia was not caused by 
the injury resulting in a mild concussion that the Veteran 
sustained while of active duty in World War II.  

Accordingly, as a service-connected disability did not cause 
or contribute materially in producing or accelerating the 
Veteran's death, service connection for the cause of the 
death must be denied.  
 
In reaching the foregoing decision the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt, the 
benefit-of- the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the Veteran's 
death, the appeal to this extent is allowed.  

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


